In re Cavazos, Francisco D.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. F, No. 5176-80; to the Court of Appeal, Third Circuit, No. KH05-1139.
Relator represents that the district court has failed to act timely on a motion for production of re-sentencing transcript filed on or about June 25, 2005. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.